Title: From James Madison to James Monroe, 30 April 1787
From: Madison, James
To: Monroe, James


Dear Sir
New York April 30. 1787.
Seeing little chance of a direct conveyance of your furniture to Fredg. we have availed ourselves of one to Norfolk for which it embarked a few days ago under address to the care of Col. Parker. It was accompanied with a certificate protecting it from the duties. I inclose the charges here, which amount to £89..12. of this currency. I did not add the side board, because I wished not to obtain it from Cowdry, and the workmanship of another hand would have destroyed the uniformity of appearance; and because I think it not improbable that you will follow the hint I lately dropt of disposing of the sett in Virga. and ordering a new one; in which case a side-board can be included of a piece with the other articles. Shoud you chuse however to have one provided & sent, I shall feel great pleasure in obeying your orders in that, and every other instance. I have also omitted the windsor chairs, thinking as the charges so far exceed your estimate, it would be well to let you make a comparison with those in Virga. before you advance farther in purchases here. Correct me however in this case also, if I have mistaken your wishes.
I learn from the Assignees of Mordicai that his effects will not pay more than 5/. in the pound. No information yet as to the expected remittance from S. C.
Congs. are now reduced to seven States & do nothing. The Legislature here have adjourned without deciding on the act of Congs. relating to the Treaty of peace. They have done the same as to Vermont. The new elections in Massts. have shifted the Legislative power into the hands of the discontented party, and it is much feared that a grievous abuse of it will characterize the new administration. I shall set off in a few days for Philada. from which my future letters will be dated; and to which I beg yours to be addressed. With the sincerest affection I am Dr Sr Yr friend & servt.
Js. Madison Jr
